DETAILED OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Non-Compliant Amendment (37 CFR 1.121)
	The Applicant’s Amendment, filed on 5/25/2022, after the Quayle Action, issued on 3/29/2022, is found non-compliant because of the following reasons:
	(1)  Newly added claims 18-20 and amended claims 14-15 depending to claims 20 introducing new issues. 
	Accordingly:
    PNG
    media_image1.png
    116
    990
    media_image1.png
    Greyscale

	The Remark asserted:

    PNG
    media_image2.png
    272
    982
    media_image2.png
    Greyscale

	In response to this remark, the Examiner would like to make clear for the record that the reason for indicating allowable the original claim 1 was, with other claimed limitations thereof,  the claimed electric machine comprises both (a) the claimed first and second chamfers configurations and (b) the claimed first and second adjusters’ configurations, as in the original claim 1.  Therefore, in the Quayle Office Action (on 3/29/2022) the Examiner suggested claims 14-15 should be cancelled in order to put the application in favorable condition for allowability. 
	The Examiner’s position was/is the following:
(a)  The term “and/or” was/is understood as following: The preceding term “and” set forth definitely positive limitation(s); while the succeeding term “or” only set forth a possibility/probability, i.e. an option; thus, no definitely positive limitation(s) being set forth in the claim.
If both the terms “and” “or” (i.e. “and/or”) being considered simultaneously within claim 1, it would create a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. (See MPEP § 2173.05(c) emphasis added). 
In this instant case, with the original claim 1, if both the terms “and” “or” (i.e. “and/or”) being considered simultaneously within claim 1, it would create broad range/limitations: (i.e. in the original claim 1 with the recited term “or” sets forth limitations) the claimed machine comprises either (a) the recited first and second chamfers configurations or (b) the recited first and second adjusters’ configurations, as claimed in the original claim 1, together with narrow range/limitations: (i.e. in the original claim 1 with the recited term “and” sets forth limitations) the claimed machine comprises both (a) the recited first and second chamfers configurations and (b) the recited first and second adjusters’ configurations, as claimed in the original claim 1.   These narrow range/limitations that fall within the broad range/limitation(s) in the same claimed; resulting claim does not clearly set forth the metes and bounds of the patent protection desired (again, see MPEP § 2173.05(c)).
In conclusion, the Applicant is strongly advised to provide a Compliant Amendment (37 CFR 1.121) for the Quayle Office Action by cancelling claims 14-15 and 18-20.  This would place the instant application in condition for allowability.  As for claims 14-15 and 18-20, the Applicant reserves the right to file continuation application for these claims to be considered on the merit.
As a friendly reminder:

    PNG
    media_image1.png
    116
    990
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834